 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON

PORTLAND DIVISION

DRY BULK SINGAPORE PTE. LTD, Case No. 3:19-cv-1671
Plaintiff, IN ADMIRALTY
v. DECLARATION OF HUAN RONG JANG
IN SUPPORT OF MOTION TO VACATE
Amis Integrity S.A., in personam and M/V ORDER OF ARREST AND FOR
AMIS INTEGRITY (IMO 9732412) her ATTORNEYS’ FEES AND COSTS FOR
engines, freights, apparel, appurtenances, WRONGFUL ARREST
tackle, ete., in rem,
Defendants.

 

 

1, HUAN RONG JANG, being first duly sworn on oath, depose and say:

1. I am over the age of majority and, except as otherwise indicated, make this
declaration on personal knowledge, and am competent to testify regarding the facts contained
herein.

2. I am employed by Wisdom Marine Lines Co., Ltd., as Section Chief of the

Business and Operations Dept.. | have been employed by Wisdom Marine Lines Co.,

DECLARATION IN SUPPORT MOTION TO VACATE ARREST- Page |
[Case No. 3:19-cv-1671]

{29293 -00550343,2}

 
 

 

Ltd.since February 2013..

3, As Section Chief of Wisdom Marine Lines Co., Ltd., | have knowledge
regarding the charter of the M/V AMIS INTEGRITY, including the charter to
24VisionCharteringSolutions, DMCC (*24 Vision”).

4, Attached hereto as Exhibit lis a true and correct copy of the time charter
party between Amis Integrity, S.A., and 24 Vision dated June 30, 2017.

5, The time charter was extended with effect June 25, 2018.

6, Attached hereto as Exhibit 2is a true and correct copy of the July 8, 2019
email 3-day notice to 24Vision of Amis Integrity, S.A.’s intent to withdraw the vessel from
the charter for failure to timely pay hire pursuant to clause 11(b) of the charter party.

7. Attached hereto as Exhibit 3 is a true and correct copy of the July 12, 2019
email notice terminating the charter and withdrawing the vessel from the charter for
24Vision’s failure to timely pay hire.

8. 24Vision has not disputed termination of the charter or the validity of the
vessel’s withdrawal from the time charter.

1 DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
STATE OF OREGON AND THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND
BELIEF.

DATED this /f day of CCtber 2019 at Taipei, Taiwan.

LEP, iL: Te
HUAN RONG lay! 7

DECLARATION IN SUPPORT MOTION TO VACATE ARREST- Page 2
[Case No. 3:19-cv-1671]

(29293-00550343:2}

 
